An unpublished order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

RICHARD EARL NICHOLSON, No. 62687
Appellant,
vs. 
THE STATE oF NEVADA, § § gm § 
Respondent.

APR l 2 2013

ORDER DISl\/IISSING APPEAL

 

This is an appeal from a district court order denying a post-
conviction petition for a writ of habeas corpus. Eighth Judicial District
Court, Clark County; Douglas W. Herndon, Judge.

We lack jurisdiction to consider this appeal because the
district court order entered on January 14, 2013, did not resolve all of the
claims raised below and was not a final order. Therefore, we

ORDER this appeal DISMISSED.

¢s\@@ ,J_

Hardesty

 , J. CZ'\Q»{`C.Y"WS,»(»»*'" , J.
d

 
   

~ 1 ‘,' vii

cc: Hon. Douglas W. Herndon, District Judge

Law Offices of C. Conrad Claus

Richard Earl Nicholson

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk

$uPREME Coun'r
oF
NEvADA

 

(o) 1947A ~ "'””"'“